Response to Appeal Brief Arguments
With respect to the prior 112(a) rejections directed to Claims 8 and 19, Applicant’s arguments have been fully considered and are persuasive, consequently, the rejections are withdrawn.
With respect to the 112(b) rejections directed to Claims 5, 8, 16, and 19, Applicant’s arguments have been fully considered and are persuasive, consequently, the rejections are withdrawn.
With respect to the prior art rejections directed to the Independent Claims, Applicant’s arguments with respect to the combination of Carrier and Gear failing to establish a prima facie case of obviousness at least because neither of them teach or suggest the cover plate including “at least one bulge at least partially defining a fluid passageway with the serpentine turn” is persuasive. Consequently, the rejection is withdrawn, and the application is now in condition for Allowance. To provide further clarity of the record, reasons for allowance is discussed below including a different interpretation of the cover plate from the prior Office Action.

    PNG
    media_image1.png
    417
    386
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    538
    390
    media_image2.png
    Greyscale

Regarding Independent Claim 1, the closest prior art considered to be Carrier et al (US 20150159494) discloses a component for a gas turbine engine comprising: 
a platform (102, figure 2 also reproduced/annotated above) having a gas path side (side formed at leading edge, 106) and a non-gas path side (side formed at trailing edge 108, figure 2); 
at least one airfoil (see annotated figure 2) extending from the gas path side of the platform (see figure 2), wherein the at least one airfoil includes a serpentine cavity (142, figure 4 also reproduced above); and 
a cover plate (see annotated figure 2) located adjacent the non-gas path side of the platform (see figure 2), the cover plate including: 
a first plurality of fluid openings (see openings on cover plate, annotated figure 2) extending through the cover plate (see annotated figure 2); and 
at least one bulge (see annotated figure 2).
Carrier is silent on a serpentine turn extending from the non-gas path side of the
platform, and the cover plate including at least one bulge at least partially defining a fluid passageway with the serpentine turn.
Although, an airfoil with a serpentine turn is known as taught by Gear et al
(US 20120148383) (see end turn structure 40, figure 1 also reproduced below), it would not have been obvious to combine the serpentine turn arrangement of Gear with that of Carrier, since the combination would result in the airfoil cooling configuration to become inoperable i.e. the circumferential end turn structure of Gear could not be housed with the cover plate structure of Carrier to form a working cooling-configuration of the airfoil.

    PNG
    media_image3.png
    543
    460
    media_image3.png
    Greyscale

Regarding Independent Claim 12, a similar discussion to that of Claim 1 applies.  
Claims 2-11 and 13-21 are also allowed by virtue of their dependency.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745